Title: From Thomas Jefferson to James Trecothick Austin, 13 February 1821
From: Jefferson, Thomas
To: Austin, James Trecothick


            
            Monticello
Feb. 13. 21.
          I thank you, Sir, for the paper inclosed in yours of Jan. 20. I think with you that there is no good in lessening the responsibility of judges. their independance on a king is a good thing ; but independence on the nation is a bad one. here we have copied England where we ought not. but we have omitted to copy what ought to have been copied, removability on the simple concurrence of the two other coordinate branches. instead of that we have substituted impeachment, a mere scare-crow, & which experience proves impractitiable. but from these things I withdraw tendering you my respectful salutations.Th: Jefferson